Filed Pursuant to Rule 424(b)(2) Registration No. 333-139359 3,141,000 Units Accelerated Return Notes® Linked to the S&P 500® Index, due January 18, 2011 $10 principal amount per unit Term Sheet No. 3 Royal Bank of Canada Pricing DateSettlement Date Maturity Date CUSIP No. October 28, 2009 November 4, 2009 January 18, 2011 78008A501 Accelerated Return Notes® 3-to-1 upside exposure to increases in the level of the S&P 500® Index, subject to a cap of 19.95% A maturity of approximately 14 months 1-to-1 downside exposure,with no downside limit Payment of the Redemption Amount at maturity is subject to the credit risk of Royal Bank of Canada No periodic interest payments No listing on any securities exchange ARNs are unsecured and are not savings accounts or deposits of a bank.ARNs are not insured or guaranteed by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation, or any other governmental agency of Canada or the United States The ARNs are being offered by Royal Bank of Canada (“RBC”).The ARNs will have the terms specified in this term sheet as supplemented by the documents indicated herein under “Additional Terms” (together, the “Note Prospectus”).
